Citation Nr: 0519507	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
numerous periods of active duty from January 1949 to July 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which, among other things, denied the veteran's 
claim of entitlement to service connection for tinnitus.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	There is no competent medical evidence providing a nexus 
between the veteran's tinnitus disability and his service; 
thus the veteran's tinnitus disability was not incurred or 
aggravated by service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In a January 2003 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to service connection for his disability claim. 
The RO informed the veteran that to establish entitlement, he 
will need to obtain evidence to show that he has a current 
disability, and that this disability has a relationship with 
an injury or disease that began in or was made worse during 
service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide. See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its January 2003 
letter, the RO informed the veteran that it would assist him 
in obtaining things such as medical records, treatment 
records, employment records, VA records, military records, 
records from federal agencies, and any other records it 
receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the January 
2003 letter, the RO instructed the veteran to provide 
information about any person or agency who may have 
additional evidence. Specifically, the RO requested the 
veteran to complete VA From 21-4142, to provide information 
including the name, address, and dates involved, of 
individuals and facilities who may have records that could 
help the RO decide its claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the January 2003 letter, 
the RO reminded the veteran that it was his responsibility to 
ensure that the RO received all of the pertinent records, and 
instructed the veteran to send in the requested information 
as soon as possible, within a designated period of time. 

Throughout the adjudication process and in the January 2003 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

The veteran's service records indicate that he served many 
years of active duty around aircraft and aircraft engines. 
Service records indicate his positions included assignments 
as an aircraft maintenance superintendent and mechanic. The 
service records indicate a few complaints of ear ache during 
service, although the reason for the ache was not indicated.

The veteran's February 1975 separation for retirement 
examination reported a normal hearing and ear evaluation. The 
veteran did not report or complain of any ear, drum, or 
hearing problems. The veteran' physical profile for hearing 
and ears were noted to be at a high level of fitness and no 
ear or hearing problems were recorded.

After service, the veteran was treated at Kronenwetter Clinic 
from 1989 to 2002 for problems, which included tinnitus. 
During this time, the veteran complained of tinnitus, 
described as constant, which seemed to get worse with 
caffeine, with the tinnitus worse in the left ear. In July 
2002, the veteran reported his history of noise exposure from 
aircraft engines during service. He also recalled firing a 
carbine rifle during service without hearing protection. 
Following his retirement from service, he reported that he 
ran a side grinder while making piston rings for a local 
industry. He did not routinely wear hearing protection, but 
noted that he did not feel the noise was particularly loud. 
He also reported that he was a hunter, but indicated that he 
always wore hearing protection when firing on the range. He 
has also used chainsaws, but indicated that he used hearing 
protection for that.

The veteran submitted a letter in December 2002, which 
described his noise exposure during service. He described 
times during service when he had to perform inspections of 
aircraft engines while their internal fans were running. The 
noise was described as extremely loud and no ear protection 
was provided other than cotton balls and one's own fingers. 
He indicated that he had tinnitus in his left ear 
continuously and that it also occurred in the left ear during 
periods of stress.

VA conducted an examination in June 2003 with a review of the 
case folder. The veteran reported his in-service noise 
exposure to aircraft engine noise and occasional gun fire, 
and described his exposure after separation, which included 
hunting and chainsaw use. He described the effect from the 
noise from these engines as "painful." He reported that he 
first noticed tinnitus while he was taking a computer course 
in 1982. The tinnitus was described as occurring in one ear. 
Upon physical examination and reviewing the service and 
veteran's reported history, the examiner concluded that the 
most likely etiology of the tinnitus was acoustic trauma. 
However, the examiner opined that the late onset of tinnitus 
(seven years after separation) and the unilateral nature of 
the tinnitus made it more likely related to acoustic trauma 
from hunting rather than aircraft engines.

Another VA opinion by a different physician was requested in 
November 2003 with a review of the record. The physician 
wrote that since repeated noise exposure over a lifetime 
contributes to tinnitus and a large percentage of the general 
population complains of tinnitus without definite loud noise 
exposure and considering the fact that the veteran's tinnitus 
started more than 2 years after military service, it was the 
physician's opinion that it was not at least as likely as not 
that the veteran's complaints of tinnitus were related to his 
military exposure.


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

The veteran contends that he suffered acoustic trauma during 
service while working around aircraft and noisy aircraft 
equipment. His DD-214 lists his military occupational 
specialty as a mechanic and aircraft maintenance 
superintendent. The veteran contends that during service he 
worked around aircraft engines that caused pain to his ears 
at times. He contends that his source of protection from the 
noise included cotton balls and his fingers, and therefore 
suffered acoustic trauma as a result of inadequate 
protection. He also claims exposure to occasional weapons 
noise. After service, the veteran contends that his only 
exposure to noise came from hunting weapons and during his 
use of chainsaws. The veteran contends he wore adequate 
hearing protection during his post-service activities.

The veteran's service records indicate some complaints of ear 
ache, but do not indicate a diagnosis or treatment for 
tinnitus. His separation examination due to retirement 
reported normal hearing and did not report of any complaints 
or problems regarding the ears or tinnitus. The veteran has 
indicated that he first noticed the tinnitus problem several 
years after service in 1982. He was later treated for this 
condition.

VA conducted an audiological examination in June 2003 and 
provided a second VA opinion by a different examiner in 
November 2003. The examiner's report shows that his opinion 
was based on consideration of the veteran's case folder, 
service history, reported history of noise exposure during 
service, and civilian occupational and recreational noise 
exposure. The VA examiner's medical opinion indicated that 
the veteran's tinnitus disability was not related to service 
as it occurred many years after service and appeared to be 
unilateral in nature, more indicative of exposure to hunting 
related noise. The second opinion affirmed this view as well.

To receive service connection for the disability, there must 
be a medical diagnosis linking the service injury to the 
veteran's current disability. 38 U.S.C.A. § 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004). Although the veteran 
maintains that his current tinnitus disability is related to 
his service, he is not a medical professional who can make 
such a determination. The veteran is competent to describe 
symptoms he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause. 38 C.F.R. § 3.159(a) (2004); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The 
evidence does not show that his disability manifested or was 
aggravated during service. Since the record is devoid of any 
competent medical evidence that reflects the tinnitus 
disability is related to service, his claim does not meet the 
criteria for service connection. 

Notwithstanding the veteran's own opinion as to the etiology 
of his current disability, the lack of a competent nexus 
opinion outweighs the veteran's contention. For that reason, 
the veteran's claim must be denied.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for tinnitus disability 
must be denied. 38 U.S.C.A § 5107 (West 2002); 38 C.F.R. § 
3.102 (2004).










ORDER

Entitlement to service connection for tinnitus is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


